Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/838,139, and RCE filed on 03/03/2021. Claims 1-15 have been previously canceled. Claim 28 has been canceled in the last Applicant’s response. Claims 16, 19, 27 and 35 have been amended.  Claim 36 has been newly created. Claims 16-27 and 29-36 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2. Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 36 contains subject matter “the aberration setting introducing a type of aberration other than or in addition to focus aberration, and wherein the measurement” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention (emphasis added). The instant the aberration setting introducing a type of aberration other than or in addition to focus aberration, and wherein the measurement”. Thereby, it is not possible for the artisan killed in the art to make and/or use the invention.

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.  Claims 16, 18-23, 25, 30-34 and 36 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by McIntyre et al. (U.S. Pub. No.: 20150070713).
6.  As to claim 16 McIntyre describes a method for configuring a lithographic apparatus (¶ 9), the method comprising:
determining a focus setting (based on a known change in the critical dimension of the aberration sensitive image, the amount of defocus for a lithography tool may be determined; an optimum defocus value (focus setting) for the lithography tool may be determined - ¶¶ 31-35) based on a measurement on a structure on a substrate (once the substrate is patterned using the production mask, the pit 202  wherein the substrate has been exposed by the lithographic apparatus (the pattern may be exposed with multiple dose and defocus values to map out the full topography of the defocus-sensitive image in resist - ¶¶ 32-34) at an aberration setting associated with an enhanced sensitivity of the measurement on the structure to variations of the focus setting (the pit 202 introduces a phase shift in the illumination signal that also generates an aberration sensitive image on the photoresist; for example, for an aberration such as focus variations (i.e., defocus), the physical dimensionality of the aberration sensitive image generated by the pit 202 changes with different defocus values - ¶¶ 31-34; 39; 4), the aberration setting introducing a type of an aberration other than or in addition to focus aberration (as shown in Fig.5, an aberration monitor may be created by, for example, the targeted deposition of a phase shifting layer of material 502 (i.e., phase shifting pattern) the deposited layer acts as an aberration monitor by creating a phase shift in the incident optical illumination signal generated by the lithography tool (a type of an aberration other than or in addition to focus aberration) - ¶ 54; Fig.5), and wherein the focus setting is determined based on a combination of a first metric measured from the structure and a second metric measured from the structure (as previously described, each time the production mask 601 is used (following calibration), the aberration sensitive images generated by the aberration monitor (e.g., FIG. 2A, 3A, 4A, or 5) are measured and compared against the calibrated measurements (606) in order to determine whether the lithography tool 605 is operating within specification, wherein the optimum defocus value (focus setting) is determined based on combination of: a diameter of the images 215 as a function of the defocus values; a line width (W) of the images 315; a position of the circular images 415 and one or more physical dimensions of the image - ¶¶ 32-33; 40-44; 49; 60-61); and
configuring the lithographic apparatus for patterning a plurality of substrates based on the determined focus setting (prior to patterning a substrate, the lithography tool is set to its determined optimum defocus value; for example, if the newly measured metric is outside the predetermined range of (e.g., 5%), the lithography tool may require attention in the form of, for example, a re-alignment of the optics (configuring the lithographic apparatus) - ¶¶ 35, 42; 51; 61-62);
Claim 36 (New) A method for configuring a lithographic apparatus (¶ 9), the method comprising:
determining a focus setting (based on a known change in the critical dimension of the aberration sensitive image, the amount of defocus for a lithography tool may be determined; an optimum defocus value (focus setting) for the lithography tool may be determined - ¶¶ 31-35) based on a measurement on a structure on a substrate (once the substrate is patterned using the production mask, the pit 202 generates the aberration sensitive pillar; using, for example, a SEM, the diameter of the pillar corresponding to the defocus value of `-25 nm` is determined - ¶¶ 34-35), wherein the substrate has been exposed by the lithographic apparatus (the pattern may be exposed with multiple dose and defocus values to map out the full topography of the defocus-sensitive image in resist - ¶¶ 32-34) at an aberration setting associated with an enhanced sensitivity of the measurement on the structure to variations of the focus setting (the pit 202 introduces a phase shift in the illumination signal that also generates an aberration sensitive image on the photoresist; for example, for an aberration such as focus variations (i.e., defocus), the physical dimensionality of the aberration sensitive image generated by the pit 202 changes with different defocus values - ¶¶ 31-34; 39; 4), the aberration setting introducing a type of an aberration other than or in addition to focus aberration, and wherein the measurement (as best understood, Fig.5 shows an aberration monitor may be created by, for example, the targeted deposition of a phase shifting layer of material 502 (i.e., phase shifting pattern) the deposited layer acts as an aberration monitor by creating a phase shift in the incident optical illumination signal generated by the lithography tool (a type of an aberration other than or in addition to focus aberration) - ¶ 54; Fig.5); and
configuring the lithographic apparatus for patterning a plurality of substrates based on the determined focus setting (prior to patterning a substrate, the lithography tool is set to its determined optimum defocus value; for example, if the newly measured metric is outside the predetermined range of (e.g., 5%), the lithography tool may require attention in the form of, for example, a re-alignment of the optics (configuring the lithographic apparatus) - ¶¶ 35, 42; 51; 61-62), wherein the configuring of the lithographic apparatus comprises setting of a further aberration setting different from the aberration setting associated with the enhanced sensitivity of the measurement to variations of the focus setting (the lithography tool may require the re-alignment (configuring the lithographic apparatus) based on, for example, thermal issues relating to the optics, improper wafer positioning, and/or misaligned optics caused by impact - ¶¶ 35; 42; 51).

Claim 18 The method, wherein a metric is defined that is representative for a deviation of the determined focus setting from a target focus setting (¶¶ 50-53; 59);
Claim 19 The method, wherein the structure comprises two features and the metric is based on the first metric being associated with a first feature comprised within the structure and the second metric being associated with a second feature comprised within the structure (¶¶ 32-33; 40-44; 49; 50-53; 59-61;  Figs.3A, 4B-4C, 5);
Claim 20 The method, wherein the structure is a focus target (¶¶ 34; 51; 60-61);
Claim 21 The method, wherein the structure comprises two features (¶¶ 50-52);
Claim 22 The method, wherein the structure is a product structure (¶¶ 51-56; 58-62);
Claim 23 The method, wherein the configuring the lithographic apparatus further comprises setting a further aberration setting different from the aberration setting associated with the enhanced sensitivity of the measurement to variations of the focus setting (¶¶ 34-35; 41-42);
Claim 25 The method, wherein the measurement is based on analysis of an image of the structure on the substrate acquired by a metrology tool based on electron beam imaging (¶¶ 61-62);
Claim 30 The method, wherein the measurement is performed on a plurality of focus targets on one or more substrates (¶¶ 34-35; 41-42);
Claim 31 The method, wherein the determining of the focus setting further includes establishing a temporal behavior of the focus setting during patterning the plurality of substrates (¶¶ 34-35; 41-42);
Claim 32 The method, further comprising patterning of the plurality of substrates, wherein the focus setting is dynamically adjusted during the patterning of the plurality of substrates (¶¶ 34-35; 41-42; 61-62);
Claim 33 The method, wherein the configuring of the lithographic apparatus is based on the determined focus setting and additional data (¶¶ 34-35; 41-42; 61-62);
Claim 34 The method, wherein the additional data comprises one or more selected from: leveling data, substrate geometry data, alignment data, aberration data, and/or reticle data (¶¶ 10-11; 31-32; 34-35; 39; 42; 50-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 17, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Littau et al. (U.S. Patent 6,429,930).

As to claims 17, 24 and 26 Littau in combination with McIntyre discloses:
Claim 17 The method, wherein the aberration setting is associated with an introduction of astigmatism (Abstract; col.10, ll.4-16; col.13, ll.23-43);
Claim 24 The method, wherein the measurement is based on analysis of a diffraction pattern of the structure (col.3, ll.42-61; col.4, ll.1-53; col.6, ll.65-67; col.7, ll.1-22; col.9, ll.6-36; col.10, ll.39-67; col.11, ll.1-18);
Claim 26 The method, wherein the measurement is based on scatterometry (col.8, ll.27-67; col.9, ll.1-5; col.13, ll.44-67; col.14, ll.1-4).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Littau’s teaching regarding the method, wherein the aberration setting is associated with an introduction of astigmatism, the measurement is based on analysis of a diffraction pattern of the structure and on scatterometry to modify McIntyre’s invention by utilizing a match library that can be significantly smaller than a conventional theoretical library, which necessarily encompasses a wide range of out-of-focus settings, thereby permitting more rapid library generation, in the case of a theoretical library, smaller storage requirements for the library, and a faster analysis time (col.13, ll.34-43).
9.  Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Gould et al. (U.S. Pub. No.: 20060265098).

	As to claims 27 and 29 Gould in combination with McIntyre recites:
Claim 27 The method, wherein the plurality of substrates pertain to one or more lots of substrates (Abstract; ¶¶ 5; 25; 40; 50; 54; 60; 84; 87-89) associated with a volume manufacturing process (¶¶ 40; 46);
Claim 29 The method, wherein the measurement is performed on a structure on one or more substrates pertaining to a send-ahead lot (¶¶ 8; 29-31; 81-82).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Gould’s teaching regarding the method, wherein the plurality of substrates pertain to one or more lots of substrates associated with a volume manufacturing process to modify McIntyre’s invention by minimizing the time required to introduce a low volume product into production, henceforth reducing the necessity to process SAHD/Pre-cursors which in turn minimize possible rework and Out of Control Events and  providing the manufacturing facility the much needed flexibility to introduce and manufacture products in-tune with the present market demand and still maximize on throughput (¶ 46).
10.  Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre.
	As to claim 35 McIntyre describes a photolithography tool (¶ 25) for:
determining a focus setting (based on a known change in the critical dimension of the aberration sensitive image, the amount of defocus for a lithography tool may be determined; an optimum defocus value (focus setting) for the lithography tool may be determined - ¶¶ 31-35) based on a measurement on a structure on a substrate (once the substrate is patterned using the production mask, the pit 202 generates the aberration sensitive pillar; using, for example, a SEM, the diameter of the pillar corresponding to the defocus value of `-25 nm` is determined - ¶¶ 34-35), wherein the substrate has been exposed by the lithographic apparatus (the pattern may be exposed with multiple dose and defocus values to map out the full topography of the defocus-sensitive image in resist - ¶¶ 32-34) at an aberration setting associated with an enhanced sensitivity of the measurement on the structure to variations of the focus setting (the pit 202 introduces a phase shift in the illumination signal that also generates an aberration sensitive image on the photoresist; for example, for an aberration such as focus variations (i.e., defocus), the physical dimensionality of the aberration sensitive image generated by the pit 202 changes with different defocus values - ¶¶ 31; 39; 4), the aberration setting introducing a type of an aberration other than or in addition to focus aberration (as shown in Fig.5, an aberration monitor may be created by, for example, the targeted deposition of a phase shifting layer of material 502 (i.e., phase shifting pattern) the deposited layer acts as an aberration monitor by creating a phase shift in the incident optical illumination signal generated by the lithography tool (a type of an aberration other than or in addition to focus aberration) - ¶ 54; Fig.5), and wherein the focus setting is determined based on a combination of a first metric measured from the structure and a second metric measured from the structure (as previously described, each time the production mask 601 is used (following calibration), the aberration sensitive images generated by the aberration monitor (e.g., FIG. 2A, 3A, 4A, or 5) are measured and compared against the calibrated measurements (606) in order to determine whether the lithography tool 605 is operating within specification, wherein the optimum defocus value (focus setting) is determined based on combination of: a diameter of the images 215 as a function of the defocus values; a line width (W) of the images 315; a position of the circular images 415 and one or more physical dimensions of the image - ¶¶ 32-33; 40-44; 49; 60-61); and
configuring the lithographic apparatus for patterning a plurality of substrates based on the determined focus setting (prior to patterning a substrate, the lithography tool is set to its determined optimum defocus value; for example, if the newly measured metric is outside the predetermined range of (e.g., 5%), the lithography tool may require attention in the form of, for example, a re-alignment of the optics (configuring the lithographic apparatus) - ¶¶ 35, 42; 51; 61-62).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.


Conclusion
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851